DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
2.	Claims 1-19 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A device for evaluating and demagnetizing residual magnetism quantity of a power transformer,.., a forward end of the switching power supply is connected with a main switch in series, and a rear end of the main switch is connected with a series branch of a sixth switch and a first resistor, a series branch of a first switch and a second switch, and a series branch of a third switch and a fourth switch in parallel; and the driving circuit is respectively connected with driving ends of the main switch, the sixth switch, the first switch, the second switch, the third switch and the fourth switch, and the control circuit is connected with the driving circuit for sending an instruction to the driving circuit”, as required by claim 1.
Claims 2-19 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the searches attached disclose Khalin (U.S. Publication 20020109507) discloses In-service Testing Of Current Transformers teaching an on-line current transformer test system connected to a current transformer, a current transformer test box connected to a current transformer to be evaluated, the primary winding of the current transformer remains connected to the circuit for which the transformer normally monitors current. The current transformer test box includes a burden impedance connected in parallel with the secondary winding of the current transformer, two selector switches connected to several points within the string of resistors so that a wide range of resistance values may be applied across the current transformer. The selector switches are configured so that different combinations of resistors within the string of resistors are shorted out depending on the position of the switches, an ammeter is placed in series with the current transformer secondary winding to measure the secondary current. A voltmeter  is connected across the secondary winding to measure the secondary voltage, a processor is coupled to controllable switches and the string of resistors to generate the actual excitation curve, an electronic load alone used to generate the actual excitation curve.

    PNG
    media_image1.png
    512
    621
    media_image1.png
    Greyscale

Maurer (U.S. Publication 20070115603) discloses demagnetization method by way of alternating current impulses in a conductor loop teaching an inverter in the current control produces the low-frequency alternating current impulses, inverter is constructed from transistors in a bridge circuit which operates with pulse width modulation, rectangular impulses of frequencies of greater than 3 kHz produced in the inverter are produced by transistors which exhibit no holding current effect. The high base frequency of the inverter which is applied for impulse width modulation, permits the closed-loop control of alternating current impulses from zero Hz (thus direct current) up to the mains frequency (50 Hz or 60 Hz) with a great precision. The current control contains a current sensor which may read out the actual flowing current, even with low demagnetization impulse amplitudes, by which means a closed current control circuit is controlled. The signals of the current sensor are again fed into the inverter via a programming- and read-out unit. Thus, the control of small demagnetization impulse amplitudes of up to less than a thousandth of the alternating current impulse amplitude maximum are to be achieved. The inverter-internal circuit furthermore ensures that the current zero point is passed through in an absolutely linear manner with each change in polarity, which is essential for a complete demagnetization, the high inverter-internal frequency with regard to the immission limit values, with a mainly inductive load at the inverter, lies in a range in which a lower loss of power occurs with the production of the alternating current impulse, than with lower frequencies. This renders the use of an inverter more effective than the use of other current sources. The current control and thus the demagnetization curve which is to be travelled along, the demagnetization impulse amplitudes and the alternating current impulse frequency are programmable via the programming- and read-out unit. This permits the parameters of the alternating current impulse to be set by way of the connection of a computer to the current control or by way of manual programming of the programming- and read-out unit.

    PNG
    media_image2.png
    364
    550
    media_image2.png
    Greyscale

However, both Khalin and Maurer do not disclose the above allowable subject matters. 



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858